PER CURIAM:
From May 22, 1974 until June 9, 1974, a period of 19 days, one Jerry Daff, a Correctional Officer employed by the respondent, was required to stay at the Mountaineer Motel in Morgantown, West Virginia, in connection with his custodial duties relating to Eugene Venerable, an inmate of the West Virginia Penitentiary, but, who during the above mentioned dates, was confined to the University Hospital at Morgantown, West Virginia.
The claimant billed the respondent for $250.79 covering its charges for the lodging of Daff. The record reflects that the respondent did not expire any funds for this purpose at the close of fiscal year 1973-74, and consequently, any payment of this claim would be illegal, and we must deny the same pursuant to our decision in Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180.
Claim disallowed.